Citation Nr: 0943383	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for residuals of head 
trauma, to include a craniotomy.

2.	Entitlement to service connection for migraine 
headaches.

3.	Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome. 

4.	Entitlement to service connection for residuals of an 
excision of a cystic hygroma of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from October 1952 to 
February 1955.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2005, the Veteran and his spouse testified during 
at hearing at the RO before the undersigned Veterans Law 
Judge of the Board, and a transcript of that proceeding is of 
record.  The Board's April 2006 decision reopened a claim for 
service connection for residuals of an excision of a cystic 
hygroma of the right ear.             The Board then remanded 
the underlying claim for service connection on the merits, 
and the remaining issues on appeal, for further development 
and consideration.  The case has since returned for appellate 
review and disposition.





FINDINGS OF FACT

1.	The competent and probative evidence does not establish 
that the Veteran sustained a head injury or underwent a 
craniotomy during his military service. 

2.	Migraine headaches were not incurred or aggravated 
during service.

3.	TMJ syndrome was not incurred or aggravated during 
service.

4.	The Veteran's cystic hygroma of the right ear is a 
congenital disorder that            pre-existed service, and 
for which there is no indication of aggravation during 
service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for residuals of 
head trauma, to include a craniotomy, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)        (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria for service connection for migraine 
headaches are not met.              38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);     38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria for service connection for TMJ syndrome are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

4.	The criteria for service connection for residuals of an 
excision of a cystic hygroma of the right ear are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A 
regulatory amendment effective for claims pending as of or 
filed after May 30, 2008 removed the requirement that VA 
specifically request the claimant to provide any evidence in 
his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), to be codified later at 38 
CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from June 2001 through May 2006.  The 
January 2004 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection.  The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Furthermore, an addendum to the June 
2009 Supplemental SOC (SSOC) provided information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
initial VCAA notice letter sent in June 2001 met this 
standard in that it preceded issuance of the April 2002 
rating decision on appeal.  The subsequent notice letters did 
not comport with this requirement.  However, the Veteran has 
had an opportunity to respond to the relevant VCAA notice 
correspondence in advance of the most recent June 2009 SSOC 
readjudicating his claims.  During this timeframe VA 
attempted to obtain further pertinent medical records.  There 
is no indication of any further available evidence that must 
be associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).            

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, medical records from a private 
neurologist, and service treatment records (STRs).  The 
Veteran has undergone VA Compensation and Pension 
examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002).            
In support of his claims, the Veteran has provided several 
lay statements.  He has testified during a December 2005 
Travel Board hearing.  The record as it stands includes 
sufficient competent evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims on the merits.

Factual Background 

Service treatment history indicates that in December 1953 the 
Veteran underwent a procedure for surgical excision of a 
cystic lymphangioma from behind the right ear. The clinical 
records pertaining to this procedure show initial admission 
to a medical facility on board the U.S.S. Consolation where 
the Veteran had been stationed.     He was admitted for a 
lesion behind the right ear which according to him had been 
present since birth and had always been about the size of the 
tip of his thumb.   Over the previous two days the lesion had 
increased in size to about 4 by 4-cm. There was no reported 
trauma involved.  The lesion had never been infected and 
never drained. 

A physical examination of the head and neck was essentially 
negative.  There    were no masses or tenderness except for 
the lesion located between the right ear and mastoid process.  
The history of adult disease was of cervical adenitis and 
upset stomach.  Prior operations consisted of an appendectomy 
and tonsillectomy.  As to prior injuries the Veteran had not 
had any broken bones and had never been unconscious.  The 
diagnosis was a hemangioma, cavernous, behind the right ear. 
Also present at that time was an unrelated pilonidal cyst.

Following an initial three day evaluation, the Veteran was 
then transported to the U.S.S. Repose for further treatment 
on December 10, 1953.  On December 14th,   the Veteran 
underwent surgical excision of the hemangioma from behind the 
right ear.  There was no evidence of malignancy on removal of 
the lesion.  The post-operative diagnosis was cystic 
lymphangioma (hygroma), neck.  A few days subsequent to the 
procedure there was a small hematoma located beneath the 
wound.  One-week later there was a small residual hematoma, 
and the wound had healed.  On December 30th the Veteran was 
discharged to duty and considered fit for service.
The report of the Veteran's February 1955 separation 
examination indicates a scar 0.5 inches in diameter in the 
right temporal region, and no other indication of 
manifestation of the lesion that had been removed from behind 
the right ear.

On a November 1962 VA Compensation and Pension examination 
the Veteran stated that since birth he had what appeared to 
have been a hemangioma of the right retroauricular region, 
which was removed during service and had not reoccurred since 
then.  Examination revealed a barely visible well healed scar 
in the right retroauricular fold.  There was no tenderness, 
swelling or discharge.  The diagnosis was in relevant part, 
residuals of removal of right retroauricular hemangioma, 
asymptomatic.

A February 1963 RO rating decision denied the Veteran's 
original claim for service connection for a cystic hygroma 
behind the right ear, on the basis that this condition was 
clearly shown to have existed prior to service, and had not 
undergone any aggravation during service.  The surgery 
performed in service was considered fully remedial in nature.

The June 1975 report of VA hospitalization indicates 
admission for swelling behind the right ear, present for six 
months following trauma to the ear.  There was a mass behind 
the ear which had continued to increase in size slightly and 
was still of a large size.  It was observed the Veteran had 
undergone excision of a similar cyst over 20 years 
previously.  The newly formed cyst was surgically excised 
without any complications. 

In January 2001, the Veteran filed a petition to reopen 
previous claims for service-connected disability.

The March 2001 letter from C.O, M.D., a physician affiliated 
with the Miami VA Medical Center (VAMC) states that according 
to his records, the Veteran underwent a craniotomy in 1953 to 
correct a ruptured blood vessel, and also had a benign growth 
removed from his right ear in Korea.  The Veteran had 
experienced chronic right-sided headaches since then.  
According to the physician, based on the past medical and 
surgical history, this treatment history was more likely than 
not to have contributed to the Veteran's chronic pain and 
headaches. 

The May 2001 report of B.Z., M.D., a private neurologist 
states an impression of right hemicranial headache related to 
muscle contraction origin and associated with TMJ 
dysfunction, which was posttraumatic and chronic, and related 
to an old right-sided head injury from a service-related 
event in 1953.  An accompanying MRI study of the brain 
indicated an impression of no intracranial abnormality.

A May 2001 letter from M.A., a dentist indicates that upon 
examination of the Veteran he had symptoms corresponding to a 
right side temporomandibular joint dysfunction, including 
clicking, ear pain, sinus pressure and radiating pain.  In 
the opinion of this treatment provider, the TMJ problems were 
mostly likely related to head trauma sustained in 1953 while 
in military service.

In his May 2001 correspondence, the Veteran stated that 
during a training exercise aboard a ship in Korea in 1953 the 
right side of his head hit the bulkhead of the ship.  He 
explained that at that point he was transferred to a hospital 
ship where surgery was performed on the right side of his 
head.  He described having headaches since 1953, along with 
pain around the right eye and right side of his face, behind 
the ear.  He noted that a treating dentist had told him that 
TMJ symptoms were due to having hit his head while in 
service.

A June 2001 letter from M.D., a private physician states that 
the Veteran had a past medical history significant for 
craniotomy in 1953, and chronic right side headaches since 
then.  The physician indicated that after reviewing the 
medical history it was most likely that the chronic right 
side headaches were due to the craniotomy back  in 1953.

The Veteran underwent a VA Compensation and Pension 
examination by a neurologist in January 2002.  The Veteran 
then reported that while in service he struck the right side 
of his head against the bulkhead of the ship he was stationed 
on and was taken to a hospital, where an operation was 
performed on the right side of the head to remove some blood 
from what was a subdural hematoma.  According to the Veteran, 
subsequent to the procedure he developed right hemicrania 
(headache), which had remained constant over the years 
occurring from 2 to 6 times weekly, often accompanied by 
nausea and photophobia.  On neurologic examination, the 
cranial nerves were intact.  Motor, station and gait were 
intact.  Mental status was fully oriented and appropriately 
responsive.  Deep tendon reflexes were normal. Sensation was 
intact throughout the upper extremities.  The VA examiner's 
impression was that the right hemicrania experienced was most 
likely migraine      in nature. 

In his March 2002 addendum, the January 2002 VA examiner 
stated that he had   re-reviewed the contents of the claims 
file.  A note on the Veteran's clinical record dated December 
14, 1953 indicated excision of tumor mass behind the right 
ear, which was thought to be a cystic hygroma or cavernous 
lymphangioma.  According to the examiner, his prior belief 
that the 1953 surgery was a subdural hematoma was not 
supported by factual evidence, and therefore the most likely 
diagnosis was a cystic hygroma, which reoccurred in 1970 and 
again was surgically removed.     The examiner's conclusion 
was that the claimed headaches and TMJ dysfunction were not 
related to the previous surgery. 

A January 2002 VA dental examination observed in part that 
the Veteran demonstrated a right TMJ dysfunction.  There was 
no discussion as to what factors caused this condition to 
develop.  Upon re-examination in March 2002, the examiner 
considered the Veteran's account of in-service injury.  The 
impression was of status-post trauma to the right head and 
face with headaches; and mild asymptomatic internal 
derangement of the right temporomandibular joint. 

The January 2005 letter from a VA neurology resident states 
an assessment of episodic atypical post-traumatic headaches 
located in the V-V2 distribution with neuralgia.  The 
neuralgia was considered to have most likely occurred from 
previous trauma in 1953 with resulting atypical pattern of 
pain.

In June 2005 correspondence the Veteran explained that while 
participating in maneuvers aboard a ship offshore Korea in 
the winter of 1953 the unsettled seas caused him to hit the 
right side of his head against the bulkhead of the ship 
causing serious damage.  The ship's physician examined him 
and evacuated him to the hospital ship U.S.S. Repose, where 
surgery was performed to repair his severely damaged ear and 
right side of his head.  Since then, the Veteran stated he 
had experienced severe right sided pain and headaches. 

The Veteran has indicated in December 2005 hearing testimony 
that after his initial injury and treatment for a head 
injury, he was hospitalized on the U.S.S. Repose for a period 
of approximately three weeks before being discharged.  He 
also noted that the separate condition of cystic hygroma had 
reappeared around 1970, and he underwent a surgical removal 
of that additional lesion. 

Analysis

Residuals of Head Trauma

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as an organic disease of the 
nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

The competent and probative findings regarding the Veteran's 
treatment history have been carefully reviewed, but in this 
case do not establish a disability originating from the 
claimed in-service head injury.  The essential element of the 
claim which has not been proven is confirmation of the 
underlying injury itself.  There is no basis it follows upon 
which to conclude that any neurological, dental or other 
disorder is attributable to this claimed incident of the 
Veteran's service.    

The initial criterion of a current disability having been 
shown by way of diagnoses of migraines, TMJ disorder, and 
generalized right side facial pain, the remaining dispositive 
issue is medical causation.  See Watson v. Brown, 4 Vet. App. 
309,            314 (1993), citing Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992)                   ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); 38 C.F.R. § 3.303(d).  See also 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The 
Veteran has alleged that he sustained a serious head injury 
during training exercises in service in 1953 when he struck 
his head on the bulkhead of a ship.  His contention is 
therefore that he has several conditions, including migraines 
and TMJ disorder, that originated from the original injury 
during service.  For purpose of establishing that one or more 
present disabilities are causally related to service, the 
underlying injury would have to be confirmed.  However, 
taking into considering the objective evidence of record, 
this does not appear to be the case in adjudicating this 
matter.

A preliminary review of the Veteran's service treatment 
records does not disclose that he had a head injury of the 
type he has alleged in 1953, or at any other point in 
service.  There is no reference in STRs to a craniotomy 
having been completed, nor do post-service medical records 
provide any indication such as a scar or other residual 
manifestation that a craniotomy was ever carried out.  The 
service records instead suggest that to the extent the 
Veteran underwent an extended period of hospitalization in 
late-1953 this was entirely for removal of a hemangioma 
behind the right ear, a distinct and unrelated procedure.  
The Board is mindful of applicable caselaw which requires 
that the competent lay assertions of a claimant receive due 
consideration in determining if a claimed disability is of 
service origin.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).  This having been 
considered, the Veteran's contention regarding an identified 
in-service head injury is not substantiated when viewed in 
connection with available service records, which by all 
indication are complete records of          in-service 
treatment.  These records demonstrate in December 1953, 
around the time when the Veteran allegedly experienced a head 
trauma, that the only treated condition was the hemangioma.  
The initial admission report indicated the absence of any 
prior head or ear symptoms, and of any precipitating 
traumatic injury.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  See also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).

The available service treatment records appear to be 
determinative of the extent of treatment obtained during 
service.  The records from December 1953 exactly correspond 
to when the Veteran states he had a head injury, and even 
denote a similar three-week hospitalization on the U.S.S. 
Repose.  The period of treatment  in question is limited in 
scope to the removal of a cystic hygroma.  The Veteran's own 
assertions of in-service head injury thus cannot be accepted 
as determinative absent corroborating medical evidence and 
are deemed as not credible.  

The record further includes conflicting medical opinions on 
whether there are current disorders related to an in-service 
head injury.  Where this is the case,           the Board has 
the province to review the medical opinion evidence and 
determine that which is the most probative.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances).  See also Schoolman v. West, 12 
Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998). 

There are initially several opinions of record which identify 
migraine headaches and/or TMJ disorder as the apparent 
residuals of in-service head trauma in 1953.   In each 
instance in which the opining treatment provider noted review 
of medical history, this was premised upon the history 
offered by the Veteran which was positive for head trauma.  
As indicated above, however, there is no confirmation of in-
service injury.  The Court has held that a medical opinion 
where based on an inaccurate factual premise lacks probative 
value.  See e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  See also Grover v. West, 12 Vet. App. 109, 112 
(1999) (a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence).  In the absence of evidence of a 
precipitating head injury, an opinion relating a current 
disability to said injury cannot carry sufficient probative 
weight.

The most probative opinion is found to be that of the January 
2002 VA neurological examiner which properly acknowledges 
lack of any evidence of the underlying head injury, and 
indicates there was not a basis to relate a current disorder 
to the alleged injury.  This opinion was provided following 
analysis of the claims file including actual service 
treatment history.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (indicating that access of examining physician 
to the veteran's claims file is a key factor in evaluating 
the probative value of a medical opinion).  The Board is 
inclined to accept the VA examiner's conclusion, given that 
it is consistent with the Board's own review of service 
records.  Thus, while there are some VA and private medical 
professionals' opinions that on their face appear to support 
the claim, without evidence of underlying injury they cannot 
be conclusive.  The more compelling finding is that of the VA 
examiner, which further substantiates that there is no 
competent evidence of precipitating injury in this case from 
during service.  Significant also is that the January 2002 VA 
examiner's opinion excluded the possibility that a cystic 
hygroma for which the Veteran did have some in-service 
treatment, is the cause of subsequent diagnosed disorders.
Based upon the foregoing, competent evidence of an in-service 
head injury as a precipitating event for the disability 
claimed is not established.  Since there is no basis upon 
which to associate the disability claimed with an incident of 
service, the claim for service connection for residuals of a 
head trauma must be denied.

Migraine Headaches

The Veteran's contention in support of the claim for service 
connection for migraine headaches is that this disorder 
developed following in-service head trauma, and craniotomy.  
On the basis stated above, however, the precipitating event 
of head trauma has not been substantiated.  The Veteran has 
not identified, nor does the record suggest that there is any 
other type of association between current migraine headaches 
and the circumstances of military service.  The medical 
evidence likewise shows a time period of several decades that 
elapsed between separation from service and initial diagnosis 
of headaches, a factor which denotes absence of continuity of 
symptomatology since service.  See Maxson v. Gober,         
230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim).  There is therefore no foundation upon which to link 
migraines with an incident of service.  Given the absence of 
a causal association between the current claimed disability 
and service, that claim cannot be objectively substantiated. 

TMJ Syndrome

The claimed disability of TMJ syndrome is alleged to have 
developed incidental to head trauma and craniotomy during 
military service, underlying events which themselves have not 
been demonstrated to have occurred.  Consequently, a valid 
claim for service connection cannot be premised upon these 
purported incidents of service.  The Veteran has not 
identified, nor does the record indicate another plausible 
theory upon which TMJ syndrome may be related to service.  
Hence, there is no evidentiary basis to grant service 
connection for TMJ syndrome.


Residuals of an Excision of a Cystic Hygroma of the Right Ear

As indicated, service connection may be granted for any 
current disability that is the result of a disease contracted 
or an injury sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153;         38 C.F.R. § 3.306.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 
VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  

In addition, under applicable laws and regulations, 
congenital or developmental defects are not diseases or 
injuries for the purpose of VA disability compensation and 
generally cannot be service-connected.  38 C.F.R. § 3.303(c).  
See also             38 C.F.R. § 4.9.  Service connection is 
still permissible for such a disorder in the limited 
circumstance when there has been aggravation of a pre-
existing congenital disease, but not congenital defect during 
service by superimposed disease or injury. See VAOPGCPREC 82-
90 (July 18, 1990); Martin v. Principi, 17 Vet. App. 324, 
328-29 (2003); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Veteran's cystic hygroma of the right ear during service, 
also diagnosed as a cavernous hemangioma, by all indication 
was a congenital anomaly which by his report at that time had 
been present since birth.  Generally, a condition diagnosed 
as a hemangioma refers to a disorder that is congenital in 
origin.  See Stedman's Illustrated Medical Dictionary, 27th 
ed., at 795 (2000).  Under the applicable law,   a grant of 
service connection for a claimed congenital disorder of this 
type may not be awarded.  See VAOPGCPREC 82-90 (July 18, 
1990).  

To afford every possible consideration of this claim to the 
Veteran, the Board has reviewed the possibility of whether 
there was qualifying aggravation of a cystic hygroma during 
service due to superimposed injury or disease.  Treatment 
records show a hospital admission in December 1953 after the 
Veteran reported an increase in the size of the lesion behind 
the right ear over the previous two days.  Significantly, 
there was no indication of precipitating trauma.  Following 
surgery for excision of the cyst and convalescence through 
the end of December 1953, there was no recurrence of the cyst 
or any related symptomatology.  From all apparent indication 
the condition had effectively resolved.  In summary, the 
Veteran's course of treatment during service resulted in cyst 
removal and amelioration of this disorder, rather than 
actually worsening the condition.  Consequently, aggravation 
of a congenital disorder due to superimposed injury or 
disease cannot be said to have occurred in this instance, and 
there is no basis under pertinent law to award service 
connection for the disability claimed.   

Conclusion

In addition to consideration of the competent medical 
evidence, the Board has taken into account the Veteran's own 
assertions in adjudicating the appeal.  However, as a 
layperson without the requisite background and training his 
statements on the etiology of a claimed disability cannot be 
dispositive, and requires consistent medical evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 
For these reasons and bases, the Board is denying the claims 
on appeal.                  The preponderance of the evidence 
is unfavorable on the claims, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A.             § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of head trauma, to include a 
craniotomy, is denied.

Service connection for migraine headaches is denied.

Service connection for TMJ syndrome is denied. 

Service connection for residuals of an excision of a cystic 
hygroma of the right ear is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


